DETAILED ACTION
Application 16/361974, “CATALYST LAYER”, is the continuation of application 13/994186 (now USP 10,297,836), which is the national stage entry of a PCT application filed on 12/14/11, and claims priority from a foreign application filed on 12/16/10.
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action on the merits is in response to communication filed on 12/6/21. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 requires that “the oxygen evolution catalyst acts as a support material for the electrocatalyst”; therefore, it fails to include the claim 1 limitation requiring that “the oxygen evolution catalyst does not act as a support material for the electrocatalyst”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6-8, 10-14 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Eguchi (US 2006/0210864), van Heuveln (US 2004/0170555) and Sawaki (US 2009/0202869).
Regarding claim 1, 2, 6 and 12, Eguchi teaches a proton exchange membrane fuel cell catalyst layer (Figure 2 item 23) comprising an electrocatalyst (item 25) comprising a metal selected from the platinum group of metals (paragraph [0015, 0110]); 
an oxygen evolution catalyst (item 24), wherein the oxygen evolution catalyst comprises a crystalline metal oxide of formula (AA')a(BB')bOc, wherein c is from 3-11; the atomic ratio of (a+b):c is from 1:1 to 1:2; the atomic ratio of a:b is from 1:1.5 to 1.5:1 (paragraph [0016, 0055]; e.g. “Sr0.9Nd0.1TiO3” at paragraph [0115]);
and a polymer binder (item 27) comprising a proton conducting ionomer (paragraph [0105]), 
wherein the electrocatalyst and the oxygen evolution catalyst are together in a single layer (see layer 23 at Figure 2).
As to claim 12, Eguchi further teaches wherein the catalyst layer is a proton exchange membrane fuel cell anode catalyst layer (Figure 1 item 2; paragraphs [0026-0028]).

Eguchi further teaches wherein A and A’ may be neodymium and strontium (e.g. “Sr0.9Nd0.1TiO3” at paragraph [0115]), but does not appear to further teach wherein B is selected from the group consisting of Ru, Ir, Os, and Rh; B' is selected from the group 
In the fuel cell art, van Hueveln teaches a catalyst of the form (AA')a(BB')bOc, wherein A, A’, B and B’ are all among the claimed materials (see paragraphs [0003-0004] for a general teaching; see also “SrRuO3” as a known prior art embodiment readable on the claimed oxide). Van Hueveln further teaches that such a catalyst material exhibits desirable electrical conductivity and catalytic function (paragraph [0029, 0044]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute an oxide of the form (AA')a(BB')bOc, wherein A, A’, B and B’ are all among the claimed materials, for the perovskite catalyst of Eguchi, since the claimed oxide was known from the prior art as having high electrical conductivity, desirable catalytic activity, and/or generally represents materials generally known for use in electrode in the prior art as taught by van Hueveln.  Moreover, as described in MPEP 2141, a prima facie case of obviousness exists for the simple substitution of one known element for another to yield predictable results.  

Claim 1 as amended on 12/6/21 further requires that the oxygen evolution catalyst does not act as a support material for the electrocatalyst, while claim 6 further requires that the oxygen evolution catalyst does not act as a support material for the electrocatalyst.
Eguchi further teaches wherein the oxygen evolution catalyst acts as a support material for the electrocatalyst (Figure 2; paragraph [0016]), but does not appear to 
In the fuel cell art, Sawaki teaches a catalyst mixture comprising a mixture of perovskite oxide and platinum metal (abstract), and further teaches that it is conventional to support electrocatalyst on a perovskite particle and/or on a carbonaceous particle, but that such conventional embodiments may suffer from undesirable corrosion or inefficient use of expensive platinum metal (paragraphs [0019-0020]).  This description of conventional embodiments is found to correlate to the platinum on metal oxide embodiment such as in Eguchi Figure 2 and applicant’s original claim 6.  
As an alternative, Sawaki teaches embodiments wherein rather than being supported on an oxide, the platinum electrocatalyst is embedded in the oxide (Figure 1) or covered by the oxide (Figure 3) for the benefit of improving corrosion resistance or decreasing platinum usage (paragraph [0020]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the structure of Eguchi so as to employ a configuration wherein the oxygen evolution catalyst does not act as a support material for the electrocatalyst there by employing a known obvious alternative structure in view of Sawaki, and further to improve corrosion resistance or reduce platinum useage as taught by Sawaki.
To be clear, the “oxygen evolution catalyst does not act as a support material for the electrocatalyst” recitation of claim 1 is interpreted in light of applicant’s specification which, as to the oxygen evolution catalyst supporting electrocatalyst, provides only limited detail as to electrocatalyst and non-supporting oxygen evolution catalyst in a single layer (e.g. Applicant’s page 10 line 30 to page 11 line 12; published paragraph [0051-0053]).  This limited description is not found to exclude an embodiment such as in Sawaki Figure 1, wherein the metallic catalyst particles are not simply supported on the external surface of an oxide particle (as in Sawaskai Figure 2), but are instead at least partially embedded within the oxide particle.  It is further noted that applicant’s originally filed specification does not appear to suggest any surprising or unexpected consequence associated with the claim 1 embodiment wherein, the “oxygen evolution catalyst does not act as a support material for the electrocatalyst”, compared to the conventional embodiment such as in claim 6 wherein the “oxygen evolution catalyst acts as a support material for the electrocatalyst”.


Regarding claim 7 and 13, the cited art remains as applied to claim 1.  Eguchi further teaches the catalyst layer of claim 1 as a subcomponent of an electrode (Figure 1 item 3 or 5) comprising a gas diffusion layer (item 1a or 1b) and a catalyst layer (item 2 or 4).

Regarding claim 8 and 14, the cited art remains as applied to claim 1.  Eguchi further teaches (see Figure 2) the catalyst layer of claim 1 as a subcomponent of a catalysed membrane comprising a proton conducting membrane (item 22) and the catalyst layer (item 23).

Regarding claim 10 and 16, the cited art remains as applied to claim 1.  Eguchi further teaches (see Figure 1, paragraph [0105]) the catalyst layer of claim 1 as a subcomponent of a membrane electrode assembly (items 2, 6 and 4 together) comprising the catalyst layer (item 2 or 4).

Regarding claim 11 and 17, the cited art remains as applied to claim 1.  Eguchi further teaches (Figure 1) the catalyst layer of claim 1 as a subcomponent of a fuel cell (paragraph [0044]).


Claim 9 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Eguchi (US 2006/0210864), van Heuveln (US 2004/0170555), Sawaki (US 2009/0202869) and Kawai (US 2005/0026029).
Regarding claim 9 and 15, the cited art remains as applied to claim 1.  Eguchi does not appear to teach the catalyst layer as a subcomponent of a catalysed transfer substrate comprising the catalyst layer.
In the fuel cell art, Kawai teaches it known to provide a catalyst layer by forming the catalyst layer on a transfer substrate, and subsequently transferring he catalyst layer onto an electrode or proton conductive membrane (paragraph [0060]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the catalyst layer of claim 1 as a subcomponent of a catalysed transfer substrate, since such an intermediate product is known as useful for the formation of a fuel cell as taught by Kawai.  It is noted that the claimed invention is 

Response to Arguments
Applicant’s arguments filed on 12/6/21 have been fully considered, but are not persuasive.  Applicant’s presents the following arguments.
Eguchi fails to teach electrocatalyst (e.g. platinum) which is not supported on oxygen evolution catalyst (e.g. complex oxide) particles.  In response, this argument is moot in view of the new ground(s) of rejection relying on Sawaki and necessitated by amendment.

Modification of Eguchi so as to not support electrocatalyst on the oxide particles would improperly destroy the principles of operation of Eguchi.  In response, Sawaki teaches an alternate embodiment which would be suitable as an alternative, or possibly even improve the functionality of Eguchi.  Such a modification which would maintain or possibly improve functionality is not improper.  

No evidence has been presented tending to prove that a skilled artisan would be motivated to replace the perovskite oxide material of Eguchi with the compounds of van Hueveln.  Applicant notes that that the Eguchi oxides require titanium and are for fuel cell applications, while the van Hueveln oxides do not require titanium and are for capacitor applications.  In response, van Hueveln is of the fuel cell art, specifically teaching that the disclosed materials are useful in both capacitors and fuel cells (paragraph [0024, 0043]) and is therefore 
As to applicant’s question of specific motivation, MPEP 2141 III clarifies that the traditional teaching-suggestion-motivation rationale for obviousness is not the only suitable rationale for demonstrating obviousness.  In this case, the broadly claimed crystalline metal oxide is found to be obvious over the prior art at least because species within the scope of the claimed crystalline metal oxide are known as useful as catalyst perovskite oxides in the art at the time of invention, thereby suggesting obviousness of substitution under the “simple substitution” rationale.

There is no reason to believe that superior results would be obtained for the embodiments disclosed in van Hueveln such as SmCrCoO4-[Symbol font/0x64] or SrRuO3.  In response, the Office is not required to demonstrate superior behavior associated prima facie case of obviousness.  In this case, applicant’s claim 1 broadly claims catalyst embodiments using the formula (AA')a(BB')bOc, and as described in the rejection of claim 1, van Hueveln broadly teaches catalyst compounds which are readable on the claimed formula by teaching  A(B1-xCx)O3 at paragraph [0003]).  The SrRuO3 embodiment of van Hueveln has been relied on to demonstrate that the scope of the catalysts taught by van Hueveln specifically includes embodiments lying within the claimed scope, thereby further demonstrating the overlap between the claimed invention and the disclosure of van Hueveln.  Thus, a prima facie case of obviousness is properly presented by the Office as described in the art rejections in detail.
Since the prima facie case of obviousness has been presented in part by demonstrating that the scope of the broad disclosure of van Hueveln overlaps the claimed invention, the burden lies not with the Office to prove improved performance, but instead shifts to applicant to demonstrate nonobvoiusness by providing evidence or otherwise overcome the prima facie case of obviousness (MPEP 2141 IV).  In this case, the oxygen evolution catalyst at least is broadly claimed as a crystalline metal oxide of formula (AA')a(BB')bOc, and no evidence is of record to demonstrate criticality which is commensurate is scope with the claimed invention.  Therefore, the obviousness rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723